    Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 1 of 15




                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

FIELDWOOD ENERGY OFFSHORE LLC,§
FIELDWOOD ENERGY LLC,         §
-and-                         §
CASTEX OFFSHORE INC.,         §
                              §
             Plaintiffs,      §
                              §
v.                            §                     CIVIL ACTION NO.
                              §                     4:18-CV-03218
PRIME OFFSHORE LLC,           §
SUMITOMO CORPORATION          §
OF AMERICAS,                  §
SUMITOMO CORPORATION,         §
-and-                         §
SUMMIT SHALE INTERNATIONAL    §                     JURY TRIAL DEMANDED
CORPORATION,                  §
                              §
             Defendants.      §


 PLAINTIFFS’ MOTION TO APPLY LOUISIANA LAW UNDER OCSLA


TO THE HONORABLE JUDGE PETER BRAY:

      Fieldwood Energy Offshore LLC, Fieldwood Energy LLC, and Castex

Offshore Inc. (collectively, “Plaintiffs”) request that this Court determine that

Louisiana state law is applicable to any issues governed by state law under the Outer

Continental Shelf Lands Act (“OCSLA”). Under OCSLA, federal law generally

applies to issues related to offshore assets. But where state law must be borrowed


                                         1
    Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 2 of 15




as surrogate federal law under OCSLA, courts apply the laws of the adjacent state.

In this case, Louisiana is the adjacent state; accordingly, Plaintiffs request that

Louisiana state law be determined as the governing “gap filler” under OCSLA.

                                 BACKGROUND

      This case concerns a dispute over decommissioning, plugging, and

abandonment costs associated with oil and gas facilities at Breton Sound Area, Block

41, Lease OCS-G 21142 (the “Lease”). Prime Offshore LLC (“Prime”) and Summit

Gulf Venture (“SGV”) at one point held interests in the Lease; Sumitomo

Corporation of Americas (“SCOA”), Sumitomo Corporation (“SC”), and Summit

Shale International Corporation (“SUSHI,” formerly Petro Summit Investment USA

Corporation or “PSIUSA”) are parent companies of SGV, which sold the asset to

Tammany and has since been dissolved. PSIUSA and SCOA were authorized to

hold mineral leases and/or rights-of-way on the Outer Continental Shelf, and

PSIUSA was empowered by SGV (in any matter relating to Federal lands or

minerals) to agree upon the terms of and execute agreements regarding SGV’s oil

and gas leases—such as the one at issue here on the OCS. Exhibit A.

      The claims at issue are breach of contract; unjust enrichment and equitable

subrogation; quantum meruit; alter ego/corporate fiction/piercing the corporate veil;

and requests for declaratory judgment regarding the Defendants’ liability for current

and future plugging, abandonment, and decommissioning costs. The assets at Breton

                                         2
    Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 3 of 15




Sound Block 41 are covered by an Offshore Operating Agreement (the “OOA”),

dated effective January 1, 2002. Exhibit B.

      OCSLA contains a Congressionally mandated choice-of-law provision. No

party has contended OCSLA is inapplicable to this dispute—in fact, the initial

removal by Sumitomo Corporation of Americas (“SCOA”) cited OCSLA as the

grounds for removal and for this Court’s jurisdiction. (Def.’s Notice of Removal of

Civil Action ¶ 6–9, ECF No. 1.) Because OCSLA uses state law as a gap-filler, and

because the elements for some of the above claims differ state to state, the parties

will be afforded more certainty in trial preparation and may streamline their motions

to this Court if the battle over applicable law ends sooner rather than later. To that

end, Plaintiffs request that the Court determine Louisiana law to be applicable to all

causes of action.

                                     ARGUMENT

      Choice-of-law analysis under OCSLA is a multi-step task. First, OCSLA

must apply and grant jurisdiction over the claims at hand. Second, courts must

determine whether—under OCSLA—federal law, maritime law, or the law of the

adjacent state applies to the case. If the law of the adjacent state applies, a third step

is required: the identification of the appropriate state.

      43 U.S.C. § 1349(b)(1) gives district courts original jurisdiction over cases

and controversies arising out of or in connection with operations conducted on the

                                            3
    Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 4 of 15




Outer Continental Shelf (the “OCS”). Claims regarding plugging, abandonment,

and decommissioning expenses related to offshore oil and gas facilities fall under

OCSLA’s grant of jurisdiction. Total E&P USA, Inc. v. Marubeni Oil & Gas (USA),

Inc., No. H-16-2674, 2017 WL 5127212, at *2 (S.D. Tex. Sept. 11, 2017)

(Hittner, J.). OCSLA grants jurisdiction here.

      This broad grant of jurisdiction is separate from the second step: OCSLA’s

choice-of-law analysis. Federal law governs actions under OCSLA except when the

controversy satisfies a three-part test—if the test is satisfied, OCSLA borrows the

substantive law of the “adjacent state” as surrogate federal law.        Union Tex.

Petroleum Corp. v. PLT Eng’g, Inc., 895 F.2d 1043, 1050 (5th Cir. 1990). The test

is satisfied where: (a) the controversy arises on a situs covered by OCSLA; (b)

federal maritime law cannot apply of its own force; and (c) the state law must not be

inconsistent with federal law. Grand Isle Shipyard, Inc. v. Seacor Marine, LLC, 589

F.3d 778, 787 (5th Cir. 2009). This case meets all three elements, as have similar

cases before it. See GOM Shelf, LLC v. Sun Operating Ltd. P’ship, No. 4:06-CV-

3444, 2008 WL 901482, at *7–8 (S.D. Tex. Mar. 31, 2008) (claims inextricably

linked to plugging and abandoning a well in the OCS arose from an OCSLA situs;

maritime law did not extend to dispute arising out of lease, assignments, and JOA

with respect to plugging and abandonment); PLT Eng’g, Inc., 895 F.2d at 1047

(Louisiana law was not inconsistent with federal law in OCSLA analysis). The


                                         4
    Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 5 of 15




GOM Shelf case, notably, held that this second step was satisfied where—like here—

an operator sued assignors for an insolvent assignee’s proportionate share of

decommissioning costs. GOM Shelf, 2008 WL 901482, at *8. Therefore, the claims

in this case must be assessed through the lens of the appropriate state’s law.

      The third and final step is to determine which state’s law applies. In this case,

the answer is Louisiana.

      I.     The Adjacent-State Test Requires Application of Louisiana Law.

      Under OCSLA, the “adjacent state” is the state housing the subsoil, seabed,

or structure in question if the state’s boundaries were drawn seaward to the outer

margin of the OCS. 43 U.S.C. § 1333(a)(2)(A). Courts consider four factors when

identifying the adjacent state: (a) geographic proximity; (b) which coast federal

agencies consider the platform to be “off of”; (c) prior court determinations; and (d)

projected boundaries. Tana Expl. Co. LLC v. Implicit Oil & Gas, L.P., No. H-13-

334, 2015 WL 13697932, at *2 (S.D. Tex. Mar. 30, 2015) (Hittner, J.) (citing Snyder

Oil Corp. v. Samedan Oil Corp., 208 F.3d 521, 524 (5th Cir. 2000)).

             A. The Assets Have Geographical Proximity to Louisiana.

      The wells at issue have closest geographic proximity to Louisiana—the

Breton Sound Area is part of the Louisiana coastline. The U.S. Department of the

Interior Minerals Management Service (“MMS”) is the predecessor to the Bureau of

Ocean Energy Management (“BOEM”) and the Bureau of Safety and Environmental


                                          5
    Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 6 of 15




Enforcement (“BSEE”). Per MMS environmental documents, lease blocks in the

Breton Sound Area are approximately “10 miles from the nearest Louisiana

shoreline.” See Exhibit C, 73 Fed. Reg. 76052 (December 15, 2008). No MMS

documents found thus far refer to any other state’s coast when referring to the

location of the Breton Sound Area.

      Additionally, MMS and BOEM have released and continue to release

informative maps of the Breton Sound Area that place the area and its lease blocks

geographically nearest Louisiana. The following image is of an MMS map titled

“Louisiana Gulf Coast Index”; it points out the Breton Sound Area by its MMS-

given code: LA10B.




                                        6
    Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 7 of 15




      Exhibit D, U.S. Department of the Interior Minerals Management Service—

Breton Sound Area (highlighting added).

            B. The Assets Are Considered “Off of” the Coast of Louisiana.

      The OOA has some relevance in the choice-of-law analysis, though not

through its choice-of-law provision. Critically, parties cannot contract around

OCSLA, so any state-law-selecting language in a contract is not useful. See Gulf

Offshore Co. v. Mobil Oil Corp., 453 U.S. 473, 482 n.8 (“OCLSA does supersede

the normal choice-of-law rules that the forum would apply.”); see also Petrobras

Am., Inc. v. Vicinay Cadenas, S.A., 815 F.3d 211, 215 (5th Cir. 2016) (“Because


                                          7
    Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 8 of 15




OSCLA’s choice of law scheme is prescribed by Congress, parties may not

voluntarily contract around Congress’s mandate.”); PLT Eng’g, Inc., 895 F.2d at

1050 (“We find it beyond any doubt that OCSLA is itself a Congressionally

mandated choice of law provision requiring that the substantive law of the adjacent

state is to apply even in the presence of a choice of law provision in the contract to

the contrary.”). But the OOA sheds a measure of light on the geographical location

of the assets, thereby supporting the use of Louisiana law:




Exhibit B at 1 (highlighting added).

      As in the MMS map supra, BOEM’s protraction diagrams of the Gulf of

Mexico still give the lease block the same Louisiana-coded protraction number:

LA10B. Exhibit E. The BOEM’s map of administrative boundaries, derived

through the updated National Baseline and Supreme Court fixed baselines, where



                                          8
    Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 9 of 15




applicable, shows by its red lines that the offshore administrative boundary of

Louisiana is well beyond where the Breton Sound Area is located.




Exhibit F (full map attached), BOEM Gulf of Mexico Federal OCS Administrative

Boundaries. Compare with excerpt from Exhibit D (highlighting added):




                                       9
    Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 10 of 15




      In sum, the agencies that exist to map, lease, and plan in the Gulf of Mexico

identify the relevant location as a Louisiana-adjacent lease block.

      Further, the State of Louisiana’s Department of Environmental Quality

includes the Breton Sound Area in its maps of Louisiana’s Coastal Boundaries and

Maritime Limits. Exhibit G. This comes as no surprise, as Louisiana courts identify

the same field location holding the lease blocks as “an area of water located off the

south east coast of Louisiana.” See, e.g., In re Complaint of Supreme Towing Co.,

Inc., No. 07-9231, 2010 WL 11561150, at *1 (E.D. La. Aug. 12, 2010). The State

of Louisiana recognizes the Breton Sound Area’s location.             Federal agencies

recognize the Breton Sound Area’s location. The OOA recognizes the Breton Sound

Area’s location. Unwaveringly, all conclude it is off the coast of Louisiana.

             C. Prior Court Determinations Support the Use of Louisiana Law.

      It appears that this particular block has never been the subject of an adjacent-

state analysis. However, Judge Hittner recently agreed with parties who identified

Louisiana as the adjacent state in litigation involving a well located close by the ones

at issue here. Tana Expl. Co. LLC v. Implicit Oil & Gas, L.P., No. H-13-334, 2015

WL 13697932, at *1 (S.D. Tex. Mar. 30, 2015) (Hittner, J.) (finding Louisiana to be

the adjacent state with respect to a well in Main Pass 207). The Main Pass 207 block

is in an area designated by the MMS as LA10A—the LA10A location is visible in

Exhibit D as just east of where the MMS points out the Breton Sound Area


                                          10
   Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 11 of 15




(LA10B). The Main Pass blocks are even further from the Louisiana coast than the

Breton Sound Area blocks are—there is no other realistic option for an adjacent state

determination in this matter.

             D. No Additional Projected Boundaries Have Been Found.

      Plaintiffs are aware of no other boundary determinations or official

projections relevant to the assets other than the agency information and protraction

maps provided. All information points to Louisiana.

      As all four adjacent-state test factors identify Louisiana as the relevant

adjacent state, Louisiana state law should apply to the claims in this case, pursuant

to OCSLA’s choice-of-law provision.

      II.    Louisiana Law Applies to All Claims in the Suit.

      Louisiana state law applies with equal force to all claims in this suit, as all

claims arise from the same issue: the nonpayment of plugging, abandonment, and

decommissioning costs. But for those costs, no portion of this lawsuit would exist—

the breach of contract claim, unjust enrichment claim, quantum meruit claim, alter

ego claim, and requests for declaratory judgment are inextricably intertwined. All

claims arose together from the same controversy on the OCS; OCSLA and all its

choice-of-law ramifications control the full scope of the claims. See W & T Offshore,

Inc. v. Apache Corp., 918 F. Supp. 2d 601, 614 (S.D. Tex. 2013) (“The [OCSLA]

situs requirement is satisfied where, as here, the controversy arises on the OCS. In


                                         11
    Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 12 of 15




sum, Louisiana law applies as federal law to [plaintiff’s] claims, whether they are

framed as tort or contract claims.”) (internal citations omitted) (emphasis in

original). The OCSLA-situs portion of the jurisdictional test—the most commonly

debated of the three—neatly encompasses all of Plaintiffs’ claims:

      Accordingly, here, the Court finds that the complaint in the instant case
      arises on an OCSLA situs because Plaintiff’s claims are “inextricably
      linked” to plugging and abandoning the well on Block A-16 in the
      Outer Continental Shelf. Furthermore, Plaintiff’s claims would not
      have arisen but for the fact that this well existed.

GOM Shelf, 2008 WL 901482, at *8. None of Plaintiffs’ claims in this case arise

from a controversy other than the P&A of offshore wells. OCSLA grants proper

jurisdiction over all the causes of action.

      That common source between claims dictates that Louisiana state law be

applied across the board, not merely to one or two of the issues. Apache, 918 F.

Supp at 614 (applying Louisiana law to breach of contract, conversion, negligent

misrepresentation, gross negligence, fraud, and estoppel claims arising from the

same controversy). This Court in Tana Exploration Company found the plaintiff’s

alter ego claims were intertwined with its breach of contract claim, as here. Tana

Expl. Co., 2015 WL 13697932, at *2 (Hittner, J.). The parties had already agreed

that the plaintiff’s breach of contract and fraud claims were subject to OCSLA’s

choice-of-law provision. Id. The defendants argued that the laws of the parties’

respective states of incorporation (Texas and Delaware) would apply, but the Court


                                              12
    Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 13 of 15




disagreed. Id. Because the alter ego claim was a major aspect of the other claims,

the claims were “intertwined” and “Louisiana law applies to Tana’s alter ego claim

pursuant to the OCSLA choice-of-law provision.” Id. The same is true in this case—

Plaintiffs have pled causes of action that all stem from the same controversy. The

causes of action all relate to the failure to pay P&A expenses associated with the

offshore Lease (and in the case of the Sumitomo Defendants, the additional act of to

dissolving their subsidiary without making allowances for those OCS

decommissioning obligations).

       OCSLA applies to all claims arising from the present controversy on the OCS;

therefore, Louisiana state law, as the state adjacent to the OCS Lease at the center of

this case, should be applied pursuant to the statute.

                                   CONCLUSION

       Plaintiffs request the Court determine that, under OCSLA’s jurisdictional

grant and choice-of-law analysis, Louisiana state law applies to the claims at issue

in this dispute.

                                               Respectfully submitted,

                                               BECK│REDDEN LLP

                                               By: /s/ Geoff A. Gannaway
                                                      Geoff A. Gannaway
                                                      Texas State Bar No. 24036617
                                                      Federal I.D. No. 37039
                                                      ggannaway@beckredden.com

                                          13
   Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 14 of 15




                                         1221 McKinney St., Suite 4500
                                         Houston, Texas 77010-2010
                                         Telephone: (713) 951-3700
                                         Facsimile: (713) 951-3720

                                         ATTORNEY-IN-CHARGE FOR
                                         PLAINTIFFS FIELDWOOD ENERGY
                                         OFFSHORE LLC,
                                         FIELDWOOD ENERGY LLC, AND
                                         CASTEX OFFSHORE INC.

Alex B. Roberts
Texas State Bar No. 24056216
Hannah L. Roblyer
Texas State Bar No. 24106356
Beck Redden LLP
1221 McKinney, Suite 4500
Houston, Texas 77010-2010
Telephone: (713) 951-3700
Facsimile: (713) 951-3720

OF COUNSEL FOR PLAINTIFFS
FIELDWOOD ENERGY OFFSHORE LLC,
FIELDWOOD ENERGY LLC, AND
CASTEX OFFSHORE INC.




                                    14
   Case 4:18-cv-03218 Document 58 Filed on 09/13/19 in TXSD Page 15 of 15




                      CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred by e-mail with opposing counsel on this 13th
day of September 2019, and counsel is opposed to the relief requested.

                                      /s/ Hannah L. Roblyer

                         CERTIFICATE OF SERVICE

      I hereby certify that I caused a true and correct copy of the foregoing
instrument to be served on the following counsel of record in accordance with the
Federal Rules of Civil Procedure on this 13th day of September 2019, by electronic
mail:

Counsel for Defendant
Prime Offshore LLC:
Larry R. Veselka
lveselka@skv.com
Austin R. Kreitz
akreitz@skv.com
Smyser Kaplan & Veselka, L.L.P.
700 Louisiana, Suite 2300
Houston, Texas 77002

Counsel for Defendants
Sumitomo Corporation of Americas and
Summit Shale International Corporation:
Michael D. Morfey
michaelmorfey@HuntonAK.com
M. Kaylan Dunn
kaylandunn@HuntonAK.com
Hunton Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002

                                          /s/ Geoff A. Gannaway




                                        15
